Citation Nr: 9910092	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from January 
7 to February 22, 1993.  She had prior inactive service of 
one month and 20 days.

In December 1993, the RO denied the appellant's claim of 
entitlement to service connection for a right knee disorder.  
She did not appeal that decision within one year and, as a 
result, it became final.  38 C.F.R. §§ 20.302, 20.1103 
(1993).  In April 1996, the RO received her request to reopen 
the claim of service connection for a right knee disorder.  
In May 1996, service connection for a right knee disorder was 
denied.  In January 1997, the appellant filed a statement 
voicing her disagreement with the denial.  A statement of the 
case was issued in November 1997 and the appellant's 
substantive appeal was received in January 1998.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by a December 1993 RO rating decision.  The appellant was 
notified of the adverse determination, but did not initiate 
an appeal of this denial.  

2.  Evidence received since the December 1993 denial does not 
provide information relevant to whether a right knee disorder 
began during service or was made worse thereby.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a right knee disorder 
has not been submitted.  38 U.S.C.A. §§ 101(24), 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service, 
including active duty for training.  38 U.S.C.A. §§ 101(24), 
1110.  Generally, to establish aggravation of preexisting 
disability, the evidence must show that there was an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. §§ 101(24), 1153.  
"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service.'"  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

In December 1993, the RO denied the appellant's initial claim 
of service connection for a right knee disorder, finding that 
the evidence of record did not show that a preexisting right 
knee disorder worsened during service.  She was notified of 
the denial that same month, but did not initiate an appeal.  
Hence, the December 1993 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).  As a result, the Board may now consider the 
appellant's claim of service connection on the merits only if  
"new and material evidence" has been presented or secured 
since the December 1993 RO decision.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-46 
(1991).  (For the purposes of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
recently invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Hodge, the United States Court of Appeals for 
the Federal Circuit indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit additional evidence for Board consideration than did 
the test for material evidence found in 38 C.F.R. § 3.156, 
and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all of 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, then the Secretary may 
proceed to evaluate the merits of the claim, but only after 
ensuring the duty to assist under 38 U.S.C. § 5107(a) has 
been fulfilled.  Elkins, supra.  

The evidence available at the time of the December 1993 
denial includes February 1988 private treatment reports 
showing that the appellant was treated for recurrent 
subluxation, dislocation, and traumatic chondromalacia of the 
right knee for which she underwent arthroscopic surgery.  In 
October 1992, retained hardware which had been inserted in 
1988 was removed.  Service medical records show that she was 
seen for complaints of recurrent right knee pain and right 
patellar dislocation after a fall.  Her right knee was placed 
in a long-leg cylinder cast.  The Physical Standards Board 
found that she had recurrent right patellar subluxation that 
had existed prior to service and recommended that she be 
separated from service due to her preexisting right knee 
condition.  Post-service treatment reports from Errol L. 
Bennett, M.D., dated from June to July 1993, show that the 
appellant was again seen for recurrent dislocation of her 
patella.  She reported receiving a medical discharge due to 
recurring dislocations of her knee.  The examiner noted that 
she had taken off her long-leg cast about 1 1/2 weeks earlier 
and had not had any rehabilitation.  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the December 1993 
denial.  (The specified basis for the denial of service 
connection in December 1993 was that the right knee disorder 
preexisted service and was not shown to have been aggravated 
thereby.)  

The appellant submitted a request to reopen her claim of 
service connection in April 1996.  Additional evidence, 
including March 1998 hearing testimony and written statements 
to the effect that her right knee disorder was aggravated by 
service, is new but the Board finds that it is not material.  
While the appellant is competent to describe symptoms she was 
experiencing which she observed during service, her 
assertions that her disorder was aggravated by service are 
not helpful to the fact-finding process because she is not 
competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

The June 1993 treatment notes from Dr. Bennett, received in 
June 1998, are duplicative of evidence that was previously in 
the claims file and considered by the RO.  Additionally, the 
remaining evidence is new in that it was not of record at the 
time of the December 1993 denial, but it is not material 
because it does not address the question of whether the 
appellant's right knee increased in severity during service.  
Correspondence from Kenneth F. Spence, M.D., dated in 
December 1987, and a November 1992 clinical record showing 
that the appellant had received treatment for her right knee 
prior to service tend to prove nothing more than was 
previously demonstrated, namely that the appellant had a 
problem prior to service and experienced the same sort of 
difficulties thereafter.  

Clinical notes of Dr. Spence, dated from July to 
September 1994, treatment reports from Gary W. Pushkin, M.D., 
dated from March to April 1994, and treatment reports from 
the Orthopedic Group of Maryland, dated from January 1997 to 
March 1998, all show that the appellant received post-service 
treatment for recurrent dislocation of the right patella.  
This evidence merely establishes that she sought treatment 
for her right knee after service and that it became worse 
after service.  As with other new evidence, this evidence 
does not address whether the right knee increased in severity 
during service.  In sum, the newly received evidence, 
including post-service treatment reports, do not bear 
directly and substantially upon the issue at hand:  whether a 
right knee disability began during military service, or 
whether there was an increase in disability during service 
beyond the naturally expected course of a preexisting 
disability.  38 C.F.R. § 3.156(a).  In other words, these 
treatment reports, and the appellant's own statements, do not 
tend to provide information beyond what was known previously.  
Accordingly, the Board concludes that the appellant has not 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  

As for whether the appellant is prejudiced by the Board's 
action in light of the RO's failure to account for the ruling 
in Hodge, supra, the Board notes that the appellant was 
specifically told of the provisions of 38 C.F.R. § 3.156(a) 
and was given opportunity to address this standard in light 
of the need to submit new and material evidence.  
Consequently, the Board finds that proceeding to a decision 
on the claim to reopen does not prejudice this appellant.


ORDER

Absent the presentation of new and material evidence, the 
appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

